Davison, J.
Graham brought an action against Dragoo, jilleging in his complaint that on April 16, 1810, before William Devine, a justice of the peace of Richland county, and State of Ohio, be recovered a judgment against Dragoo, for $33.65; a copy of which is filed, &c. Proper issues having been made, the cause was submitted for trial to the court. Finding for the plaintiff. New trial refused; and judgment, &c.
During the trial, the plaintiff offered in evidence the following transcript, with its authentications:
“Francis Graham ) Action of debt; cognovit, dated Dec.
r. > 17, 1839, given for $33.05; interest,
Frederick Dragoo. ) $0.60; demand, $33.65. .
“ April 10, 1810. Gomes S. Robins, with a power of *428attorney to confess judgment. Whereupon the defendant, by his attorney, waived the issuing and service of process, and confessed judgment for the above demand. And it is there-^ore cons^ered hy me, that the plaintiff recover of the defendant, 133.65, debt, and costs of suit,” &c.
“State oe Ohio, Ashland,
formerly Richland, County:
“I, William Millingham, a justice of the peace, within and for the township of Montgomery, in said Ashland, formerly Richland, county, Ohio, do hereby certify that the foregoing is a full, true and complete copy of the proceedings and judgment in the above entitled cause, from the docket of William Devine, late justice of the peace in the township and county aforesaid, of which docket I have the legal custody.
“ Witness my hand and seal, this February 4, 1854.
“William Millin&ham, [seal.]

Justice of the Peace.”

“State oe Ohio, Ashland County:
“I, John Sheriden, clerk of the Court of Common Pleas, within and for the county aforesaid, certify that at the date of the certificate and copy of the annexed judgment, the said William Millingham was an acting justice of the peace in and for said county; and, as such, duly commissioned and qualified, and authorized by the laws of this State to make the same; and that I am acquainted with his handwriting, and verily believe that the signature is genuine. And I further certify that the said instrument and certificate are executed according to the existing laws of this State.
“In testimony whereof, I have hereunto set my hand and the seal of our Court, at Ashland, this February 18,1854.
“J. Sheriden, Cleric.” [seal]
“State oe Ohio, Richland County, sot:
“I, C. A. Croninger, clerk of the Court of Common Pleas, within and for the county of Richland, and State of Ohio, certify that William Devine was, on the 10th of April, 1860, at the time the proceedings were had, and judgment *429rendered in the within entitled cause, a justice of the peace of said Richland county, (now Ashland county,) duly commissioned and qualified to act as such; and to all whose official acts, as such, full faith and credit are due; and that said proceedings were had in conformity to the laws of the State of Ohio.
“In witness whereof, I have hereunto subscribed my name, and affixed the seal of said Court, at Mansfield, this 20th of February, 1854.
“C. A. Croninuer, Cleric.” [seal.]
The introduction of this transcript was resisted, on five grounds: 1. It contains no reference to State or county. 2. It was not authenticated by a presiding judge. 3. The record ought to show that there had been notice to the defendant of the pendency of the action, or it should contain enough of the power of attorney to show that it authorized the judgment to be confessed. 4. There is no certificate of the clerk of Ashland county to show that the person who rendered the judgment was a justice of the peace. 5. The justice of Ashland could not have the legal custody of the docket of a justice of Richland county; and the certificate of the clerk of Richland county is a nullity. The Court admitted the evidence, and the defendant excepted. And thereupon the plaintiff gave in evidence a statute of Ohio, conferring jurisdiction upon a justice in cases such as that set forth in the transcript.
The objections to the admission of the transcript as evidence in the case, are, it seems to us, not well taken. The judgment rendered by the justice is, it is true, informal, and may be irregular; still, we deem it a proper basis on which to found an action. The township, county, and State in which the judgment was rendered, sufficiently appear in the certificate of the justice; and it is enough that the transcript, on its face, shows that the defendant, by his attorney, “waived the issuing and service of process.” This is considered a sufficient answer to the first and third objections. The second, fourth and fifth grounds of objection relate to the certificates of the clerks, and to the authentication of the transcript. *430We have a statute which says: “ Copies of the proceedings and judgments of any justice of the peace of any State or territory of the 'United States, certified by the justice, under his hand and seal, before whom the proceedings were had, or . , , ’ . ’ judgments rendered, or his successor m office, or other justice having the legal custody thereof, that the same are true and complete copies of the proceedings or judgments, with the certificate of the clerk, &c., of any court of record of the county, &c., where such justice shall hold his office, certifying, under the seal of said court, that the justice was, at the time when the proceedings were had, or judgment rendered, and when the copy was taken, duly commissioned and qualified to act as such, shall be admissible as evidence in any of the courts of this State.” 2 R. S., § 279, pp. 90, 91.
A. Ellison, for the appellant.
This statutory rule evidently applies to the case at bar. The certificate of the clerk is in due form, and, without the authentication of a judge, was sufficient to authorize the admission of the transcript as evidence. And the justice who makes the transcript certifies it to be a full and complete copy, &c., and that the docket from which it was taken is legally in his custody. This seems to be a full compliance with the statute. And further, in the absence of contrary proof, we must intend that Montgomery township, though in Richland county when the judgment was rendered, was legally within Ashland county when the transcript was issued.
Per Guriam. — The judgment is affirmed, with 5 per cent, damages and costs.